Hill, J.
Where, on the trial of one charged with murder, the evidence tended to show that the homicide occurred “ near West Green ” and where it does not appear that West Green is an incorporated town; and where it further appears that the town of West Green is near the county line of the county wherein the homicide is alleged to have been committed, the venue is not sufficiently proved to give the- court of the county in which the ease is tried jurisdiction of such case. Gosha v. State, 56 Ga. 36; Moye v. State, 65 Ga. 754.
(а) The question of the venue not having been proved was expressly raised in the motion for new trial.
(б) As a new trial is granted on the ground that the venue was not proved, no opinion is expressed on the sufficiency of the evidence to authorize the verdict.

■Judgment reversed.


All the Justices concur, except Gilbert, J., absent.